Citation Nr: 9901866	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-22 957	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


REMAND 

The veteran contends that he is entitled to service 
connection for hearing loss because it developed as a result 
of his exposure to artillery noise while serving on active 
duty.

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  For purposes of a hearing 
loss claim, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  Service connection may be presumed if 
sensorineural hearing loss manifested to a degree of ten 
percent within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).

The veterans service medical records reflect that the 
veteran complained of noise exposure and related ear pain in 
March and April 1962.  However, they do not reflect that he 
was treated for or diagnosed with hearing loss at any time 
during active service.  On separation examination in July 
1963, an audiometer revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
--
20
LEFT
-10
-10
-5
--
-5

The examining physician did not note hearing loss based on 
these findings.

As service connection has been granted for tinnitus as a 
consequence of inservice acoustic trauma, the case is 
remanded to the RO for the following action:

1. The veteran should be afforded a VA 
audiology examination to determine the 
etiology of any current hearing loss. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that any 
current hearing loss is the residual of 
inservice acoustic trauma or is otherwise 
related to service. The claims folder 
should be made available to the examiner 
for review before the examination. 
Reasons and bases for all conclusions 
should be provided.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).








- 2 -
